Citation Nr: 9936221	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury to include disability of the legs.

2.  Entitlement to service connection for headaches, 
residuals of head and neck injury.

3.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  A notice of disagreement was 
received in November 1996, and the statement of the case was 
issued in December 1996.  A substantive appeal was received 
in February 1997.  The veteran presented testimony at an 
August 1997 hearing before the RO.  In August 1999, the 
veteran and his son testified before the undersigned member 
of the Board sitting at the RO. 

With regard to the left knee disability claim, the Board 
notes that by rating decision in September 1997, the RO 
granted service connection for scars, residuals of shell 
fragment wound with retained foreign bodies, left thigh.  The 
RO noted that this disability was claimed as residuals of 
left knee injury.  However, at the August 1999 Board hearing, 
the veteran made it clear that he believed that he suffered 
from left knee disability apart from the service-connected 
scars, residuals of shell fragment wound with retained 
foreign bodies, left thigh.  Accordingly, the Board is of the 
opinion that the issue of entitlement to service connection 
for left knee disability remains in appellate status.  

With regard to the service-connected scars, residuals of 
shell fragment wound with retained foreign bodies, left 
thigh, the veteran also indicated at the Board hearing that 
he was not satisfied with the current noncompensable rating.  
This new claim for an increased rating for the scars, 
residuals of shell fragment wound with retained foreign 
bodies, left thigh, is not in appellate status and is hereby 
referred to the RO for appropriate action.

Finally, the Board notes that a motion to hold the record 
open for sixty (60) days was granted at the August 1999 Board 
hearing to allow the veteran to obtain and submit additional 
supporting evidence.  However, no additional evidence was 
received. 


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between a back disability to include disability of the 
legs and the veteran's military service.

2.  The claims file does not include medical evidence of a 
nexus between headaches, residuals of head and neck injury 
and the veteran's military service. 

3.  The claims file does not include medical evidence of a 
nexus between left knee disability and the veteran's military 
service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a back injury to include disability of the 
legs is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for headaches, residuals of head and neck injury is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a left knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for certain chronic 
disease processes, such as arthritis, when such are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

However, the threshold question which must be answered as to 
these issues is whether the veteran has presented well 
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim for service 
connection generally requires (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Residuals of a Back Injury

The record clearly shows current low back disability as 
evidenced by numerous records listing pertinent diagnoses and 
documenting spinal fusion.  The requirement of a medical 
diagnosis of current disability has therefore been met.  
Further, the veteran's assertions regarding inservice injury 
are accepted as true for purposes of the well-grounded 
analysis.  In fact, service medical records do show trauma to 
the low back in December 1965 in connection with an 
automobile accident.  However, what is missing to well-ground 
the veteran's claim is medical evidence of a link or nexus 
between his current low back disability and his military 
service. 

Service medical records dated in December 1965 show that the 
veteran reported being involved in an auto accident and 
receiving trauma to his lower back.  X-rays were negative.  
Although he complained of back pain in January 1966, there 
are no subsequent service medical records showing complaints 
or treatment for a back condition.  Significantly, on 
separation examination in February 1967, the veteran did not 
report any pertinent back complaints, and his spine was 
clinically evaluated as normal. 

Post-service medical records include a report of VA 
hospitalization in June and July 1967 for anxiety reaction 
and a skin rash.  Physical examination at that time was 
reported to be negative except for the rash, and unspecified 
x-ray reports were reported to be normal. 

The veteran was admitted to a VA facility in August 1975 for 
low back pain.  History provided by the veteran at that time 
was to the effect that back pain had its onset in March 1971.  
The hospital summary further noted that in May 1971, the 
slipped and fell, twisting and re-injuring his back, and that 
he subsequently underwent disc removal in late 1971.  Various 
medical records in the late 1970's show continuing back 
complaints.

According to a December 1985 VA counseling report, the 
veteran reported having injured his back in 1972 in a work 
related injury when he was employed by South Carolina 
Electric and Gas.  That report also indicated that he had 
remained employed until 1976 in route sales with different 
employers; however, the required driving associated with such 
employment exacerbated his back problems and he had to leave 
those jobs.  The counseling report indicated that he had been 
receiving Social Security Disability Income since 1976.  
There was no mention of any association of the claimed back 
condition to military service.

The veteran underwent multiple surgical procedures on his 
back over the years after service to include spinal fusion 
and rod fixation.  Clinical records demonstrate the veteran 
currently suffers from chronic low back pain.

That the veteran had back complaints in service is not 
disputed.  However, there is no medical evidence to link his 
current back disability to his inservice back trauma in 
December 1965.  It would appear that the December 1965 back 
injury was acute in nature in view of the fact that no back 
complaints or findings were reported after January 1966.  
Significantly, the veteran's back was clinically evaluated as 
normal at the time of discharge examination in February 1967.  
Although hospitalized for unrelated matters, it is also 
important to note that physical examination in connection 
with VA hospitalization in June and July 1967 revealed no low 
back findings.  Post-service evidence appears to date the 
veteran's low back complaints to 1971 or 1972, and some 
evidence suggests a work-related cause.  

At any rate, the Board is unable to find that the claims file 
as it stands includes any medical evidence of a nexus between 
current low back disability to service.  The veteran's 
testimony and that of his son has been considered, and the 
Board again acknowledges the inservice back trauma as well as 
the evidence of current low back problems.  The veteran's 
assertions in regard to such inservice injury and his current 
low back problems are not in any way doubted by the Board.  
However, the Court has made it clear that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

Residuals of a Head and Neck Injury

The Board also finds the claim based on headaches, residuals 
of injury to the head and neck to be not well-grounded.  
Medical records document headaches, thus meeting the 
requirement for a medical diagnosis of current disability.  
Further, the veteran's assertions regarding inservice injury 
are accepted and are supported by service medical records 
dated in March 1965 which show that the veteran reported 
being hit in the head with an ammo box.  However, as with the 
low back claim, the claims file does not include medical 
evidence linking any current residuals of such injury to the 
injury itself.  

The March 1965 service medical records which document the 
ammo box injury include a notation that the veteran "went 
blank for a minute, didn't lose consciousness- but had a 
headache since" the previous day when he was struck.  Two 
days later on a follow-up examination, no headaches were 
reported.  The impression was mild concussion.  In September 
1966, the appellant had complaints of headaches after being 
rendered unconscious in a separate incident.  When he was 
seen by a physician, he was reported as conscious and alert.  
Notwithstanding, he was admitted for observation overnight 
and was released to duty shortly thereafter.  No pertinent 
complaints or findings were reported on separation 
examination in February 1967.  No pertinent complaints or 
findings were reported at the time of VA hospitalization for 
unrelated problems in June and July 1967.  

In December 1984, the veteran was seen for complaints of 
headaches "of several years duration."  Assessment was 
tension headaches.  In January 1985, the veteran was again 
seen for headache complaints.  There was no central nervous 
system symptomatology.  Chronic headaches were assessed.  In 
March 1985, his headaches were considered secondary to 
hyperventilation.

At his hearing before the Board in August 1999, the veteran 
reported that he had headaches manifested with sensitivity to 
light, and he achieved relief by lying down in a dark room.  
He claimed that the headaches were associated with two 
separate injuries to the head area and the resulting 
headaches he had in service.

That the veteran had headaches in service is not disputed.  
However, the Board finds that the forgoing evidence, 
particularly the lack of medical evidence of any continuity 
of symptoms since the inservice injuries fails to show a link 
to service.  The Board again stresses that the veteran's bare 
assertions are not sufficient to show a nexus between current 
disability and service.  The record as it stands does not 
include any medical evidence of a continuity of symptoms from 
the inservice reported injuries to the present to establish 
the necessary nexus.   

The Board observes that first post service treatment for 
headaches dates from 1984; the onset of headache pathology 
was reported as preceding that visit by only a few years. 

Left Knee Disability

Although VA examination in September 1997 appears to show 
that the veteran's main left lower extremity problems involve 
the medial distal portion of the femur with a diagnosis of 
tendinitis of the hamstrings, the examiner did not some minor 
degenerative changes of the left knee by x-ray.  The Board 
thus finds that the well-grounded requirement of a medical 
diagnosis of current disability has been met.  Again, the 
veteran's assertions regarding inservice incurrence are 
accepted as true.  

Nevertheless, just as with the low back and the head and neck 
injury claims, the claims file does not include medical 
evidence of a link to service.  Service medical records, 
including the report of separation examination do not show a 
continuity of symptoms, and post-service records dated in the 
1970's and 1980's do not otherwise show a link to service. 

At the September 1997 VA examination, the veteran claimed 
that he underwent arthroscopic surgery in the 1970 for a torn 
meniscus.  However, the examiner considered the claimed 
arthroscopy questionable.  Three small scars were observed on 
the medial portion of the distal femur.  The claimed pain on 
palpation was not demonstrated when the veteran was 
distracted.  There was no muscle defect or atrophy.  The knee 
showed full range of motion, mild patellar crepitus, no 
effusion and no laxity.  X-rays showed a small amount of 
metal debris, likely shrapnel, on the PA and lateral view of 
the pelvis.  No fragments were seen proximate to the knee.  
The examiner reported some minor findings of degenerative 
knee changes, but he did not relate such degenerative changes 
to any injury during service.  

Based on a review of the evidence of record, the Board finds 
that the veteran's claim for entitlement to service 
connection for a left knee disability is not well grounded.  
The Board finds that the veteran has failed to provide 
medical evidence of a nexus between the claimed disability 
and any incident in service. 

Conclusion

In reaching the above determinations, the Board has been 
unable to find any medical evidence to link the disorders in 
question to service, and the Board hereby emphasizes to the 
veteran that medical evidence of such a nexus to service is 
needed to well-ground his claims.  Robinett v. Brown, 8 
Vet.App. 69, 77-78 (1995). 

Further, to the extent that the Board has reviewed the claims 
under the well-grounded analysis whereas the RO has addressed 
the merits, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In closing, the Board again observes that the veteran did not 
submit any additional evidence to support his claims although 
the record was held open for 60 days to give him the 
opportunity to do so.  While the veteran's statements and 
testimony are not doubted and while the Board acknowledges 
the veteran's combat participation and service awards, 
questions of medical causation must be addressed by trained 
medical personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, his assertions regarding the medical 
cause of the disabilities in question cannot constitute 
evidence to render his claims well-grounded under 38 U.S.C.A. 
§ 5107(a).


ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

